Exhibit 10.2




LEGG MASON, INC.

NON-EMPLOYEE DIRECTOR EQUITY PLAN

(As Amended and Restated Effective July 19, 2007 and October 27, 2008)

1.

Purpose

This Non-Employee Director Equity Plan (the “Plan”) is intended to attract and
retain the services of experienced and knowledgeable non-employee directors of
Legg Mason, Inc. (the “Company”) for the benefit of the Company and its
stockholders and to provide additional incentive for such directors to continue
to work for the best interests of the Company and its stockholders. The Plan
provides for equity grants to non-employee directors of the Company in the form
of stock grants and restricted stock units on the terms and subject to the
conditions set forth in the Plan.

2.

Definitions

Except where the context otherwise indicates, the following definitions apply
for purposes of this Plan:

2.1.

“Board” means the Board of Directors of the Company.

2.2.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

2.3.

“Committee” means the Compensation Committee of the Board.

2.4.

“Common Stock” means common stock, par value $.10 per share, of the Company.

2.5.

“Company” means Legg Mason, Inc.

2.6.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.7.

“Fair Market Value” means, except as otherwise provided in Section 8.2, the mean
of the high and low sales prices of the Common Stock as reported by the New York
Stock Exchange (or other principal registered national securities exchange on
which the Common Stock is listed), or, if the Common Stock is not listed on such
an exchange, as quoted on NASDAQ; provided, that, if there is no trading on such
date, Fair Market Value shall be deemed to be the mean of the high and low sales
prices of the Common Stock on the last preceding date on which the Common Stock
was traded. If the Common Stock is not listed on any registered national
securities exchange or quoted on NASDAQ, then the Fair Market Value of the
Common Stock shall be determined in good faith by the Committee by the
reasonable application of a reasonable valuation method consistent with Section
409A of the Code and the regulations promulgated thereunder.

2.8.

“Grant” means an RSU or grant of Common Stock to a Non-Employee Director in the
amount determined under Section 6.4.

2.9.

“Grant Date” means the date on which a Grant is made under the Plan.

2.10.

“Non-Employee Director” means a director of the Company who is not otherwise an
officer or employee of the Company or a Subsidiary.





--------------------------------------------------------------------------------

Exhibit 10.2




2.11.

“Option” means an option to acquire a share of Common Stock granted to a
Non-Employee Director pursuant to the Plan prior to the amendment of the Plan on
July 19, 2007.

2.12.

“Plan” means the Legg Mason, Inc. Non-Employee Director Equity Plan, as amended
and restated effective July 19, 2007 and October 27, 2008.

2.13.

“Plan Year” means the taxable year of the Company.

2.14.

“Restricted Stock Unit” or “RSU” means a unit that is economically equivalent
to, but is not an actual, share of Common Stock.

2.15.

“RSU Account” means a bookkeeping entry used by the Company to record and
account for the grant of RSUs (and dividends credited to such RSUs pursuant to
Section 8.2) until such time as the RSUs are distributed in the form of shares
of Common Stock.

2.16.

“Securities Act” means the Securities Act of 1933, as amended.

2.17.

“Subsidiary” means a corporation or other business entity in which the Company
directly or indirectly has an ownership interest of 50 percent or more.

3.

Stock Subject to the Plan

Subject to adjustments as provided in Section 10 of the Plan, the shares of
Common Stock that may be delivered or purchased under Options or used for
reference purposes with respect to Grants under the Plan shall not exceed an
aggregate of 625,000 shares of Common Stock. The Company shall reserve said
number of shares for Grants and Options under the Plan, subject to adjustments
as provided in Section 10 of the Plan. If any Grant or Option, or portion of a
Grant or Option, under the Plan expires or terminates unexercised, or is
otherwise terminated, surrendered or canceled as to any shares without the
delivery of shares of Common Stock or other consideration, the shares subject to
such Grant or Option, or portion of a Grant or Option, shall thereafter be
available for further Grants under the Plan.

4.

Administration

The Plan shall be administered by the Committee. Subject to the express
provisions of the Plan, the Committee shall have plenary authority to interpret
the Plan, to prescribe, amend and rescind rules and regulations relating to it,
to determine the terms and provisions of the Grants (which shall comply with and
be subject to the terms and conditions of the Plan) and to make all other
determinations necessary or advisable for the administration of the Plan. The
Committee’s determinations of the matters referred to in this Section 4 shall be
conclusive.

5.

Eligibility

Each Non-Employee Director shall receive Grants in accordance with Section 6.

6.

Annual Grants

6.1.

A Non-Employee Director shall receive Grants under the Plan as follows:

6.1.1.

Each Non-Employee Director shall receive a Grant under the Plan as of the date
of each Annual Meeting of Stockholders.





--------------------------------------------------------------------------------

Exhibit 10.2




6.1.2.

A newly elected director shall receive a Grant effective thirty-one (31) days
after the Non-Employee Director is first elected as a director of the Company.

6.2.

If the relevant date of Grant is not a trading day, the Grant shall be made as
of the next succeeding trading day (i.e., the next day on which public trading
of Common Stock occurs).

6.3.

In order to receive a Grant, the individual must be a Non-Employee Director on
the relevant Grant Date. A Non-Employee Director shall be notified by the
Company, in writing, of his or her participation in this Plan within ten (10)
days following the date he or she is first elected as a director of the Company.

6.4.

Each Non-Employee Director may choose to have the Grant made in the form of:

6.4.1.

Common Stock that has a Fair Market Value of $125,000 on the Grant Date.

6.4.2.

$50,000 in cash plus Common Stock that has a Fair Market Value of $75,000 on the
Grant Date; or

6.4.3.

Restricted Stock Units equal to the number of shares determined under Section
6.4.1.

6.5.

Any amount determined under Section 6.4 with respect to Common Stock shall be
expressed in whole shares of Common Stock (with such amount rounded to the
nearest whole share of Common Stock).

6.6.

A Non-Employee Director shall elect the type of Grant (from among the choices
described in Sections 6.4.1 through 6.4.3) by completing and submitting to the
Company a written election on a form supplied by the Company for this purpose.

6.6.1.

Elections with respect to Grants for a Plan Year must be made prior to the
beginning of the Plan Year.

6.6.2.

Notwithstanding the provisions of Section 6.6.1, elections of a Non-Employee
Director may be made:

6.6.2.1.  Within thirty (30) days after the date this Plan is adopted by the
Board; provided, however, that such elections shall only apply to a Grant made
after the election is received by the Company; or

6.6.2.2.  Within thirty (30) days of the date the Non-Employee Director is first
elected as a director of the Company.

6.6.3.

An election to defer compensation (within the meaning of Section 409A of the
Code) must be made by the latest date permitted under Section 409A of the Code.

6.6.4.

Except as set forth in Section 6.6.2.1, once made, a Grant election may not be
changed for a Plan Year after the start of that Plan Year and shall remain in
effect from Plan Year to Plan Year unless modified by the Non-Employee Director
in writing on such form as may be prescribed by the Company for this purpose.
Such modification shall become effective (and shall only apply





--------------------------------------------------------------------------------

Exhibit 10.2




to) Grants made with respect to Plan Years commencing after the date the
modification is received by the Company.

6.7.

Grants relate to services to be performed as a Non-Employee Director after the
relevant Grant Date. Nothing in the Plan or in any Grant pursuant to the Plan
shall confer on any individual any right to continue as a director of the
Company or interfere in any way with the right of the Company to terminate a
Non-Employee Director’s service as a director at any time.

6.8.

Common Stock shall not be issued with respect to a Grant under the Plan (or the
exercise of an Option) unless the issuance and delivery of share certificates
for such Common Stock pursuant thereto shall comply with all relevant provisions
of law, including, without limitation, the Securities Act, the Exchange Act, the
rules and regulations promulgated thereunder, and the requirements of any
national securities exchange or Nasdaq System upon which the Common Stock may
then be listed or quoted. The actual delivery of shares of Common Stock granted
under the Plan will be made as soon as administratively practicable after the
Grant Date.

7.

Options

7.1.

Options were granted under the Plan before the Plan was amended in July 2007.
The term of each Option is eight years from the date it was granted. An Option
shall be exercisable only by delivery of written notice to the Company. Such
exercise shall also be made in accordance with the provisions of the option
agreement, and/or such rules and regulations as the Committee may have
prescribed, and/or such determinations, orders, or decisions as the Committee
may have made. The notice of exercise shall state the election to exercise the
Option and the number of shares in respect of which it is being exercised, and
shall be signed by the person or persons so exercising the Option. In the event
an Option is being exercised by any person or persons other than the
Non-Employee Director to whom the Option was issued, such notice shall be
accompanied by appropriate evidence of the right of such person or persons to
exercise such Option.

7.2.

A Non-Employee Director shall be required to exercise Options in accordance with
the requirements of Rule 16b-3 under the Exchange Act, as such Rule may be
amended from time to time.

7.3.

Payment of the price payable upon exercise of the Option, the “exercise price”,
may be made in cash or in shares of Common Stock or a combination of cash and
shares of Common Stock, or by such other means as the Committee may prescribe.
The Fair Market Value of shares of Common Stock delivered on exercise of an
Option shall be determined as of the date of exercise. Shares of Common Stock
delivered in payment of the exercise price must be previously owned shares. Any
fractional share will be paid in cash.

7.4.

Upon exercise of an Option, the Company shall have the right to retain without
notice sufficient shares of stock, based on the Fair Market Value of the shares
on the exercise date, to cover government withholding taxes or deductions, if
any, as described in Section 9.

7.5.

No Option granted under the Plan shall be transferable otherwise than by will or
by the laws of descent and distribution. During the lifetime of the Non-Employee





--------------------------------------------------------------------------------

Exhibit 10.2




Director, an Option shall be exercisable only by the Non-Employee Director. In
the event of the death of a Non-Employee Director to whom a Option has been
granted under the Plan, the Option may be exercised by a legatee or legatees of
the option holder under his or her last will or by his or her personal
representatives or distributees at any time prior to the expiration of the term
of the Option.

7.6.

The holder of an Option shall have none of the rights of a stockholder until the
shares subject thereto shall have been registered in the name of the person or
persons exercising such Option on the transfer books of the Company upon such
exercise.

8.

Restricted Stock Units

8.1.

The Company will establish a RSU Account on its books and records for the
benefit of each Non-Employee Director who receives a Grant of RSUs and shall
credit the RSU Account with the number of RSUs covered by such Grant. The number
of RSUs covered by a Grant shall be determined as of the Grant Date.

8.2.

If, prior to date of payment, the Company pays any dividend (other than in
Common Stock) on its Common Stock, or makes any distribution (other than in
Common Stock) with respect thereto, the RSU Account will be credited with a
number of additional RSUs determined by dividing the amount of the dividend or
other distribution allocable to the RSUs already credited to the RSU Account as
of the record date for the dividend or distribution, by the Fair Market Value of
a share of Common Stock on the payment date for the dividend or distribution.
Solely for purposes of determining the number of RSUs to be credited with
respect to such dividend or distribution, the Fair Market Value of the Common
Stock shall be an amount equal to the average of the closing prices on the
principal exchange on which the Common Stock is traded on the payment date for
the dividend or distribution and the four (4) trading days immediately following
such payment date or, if the Common Stock is not then traded on an exchange,
such amount as is determined by the Board, in good faith, by the reasonable
application of a reasonable valuation method that is consistent with Section
409A of the Code and the regulations promulgated thereunder. Any decline in the
actual trading price of the Common Stock during the five (5) day pricing period
shall be the sole risk of the Non-Employee Director (or such other person or
persons entitled to receive any amount with respect to the RSUs). The shares of
Common Stock underlying the additional RSUs credited to the RSU Account hereby
will be distributed when, and only when, the related RSUs are distributed
pursuant to Section 8.3.

8.3.

An RSU Account shall be paid within sixty (60) days following the earlier of:

8.3.1.

The death of a Non-Employee Director, or

8.3.2.

The date the Non-Employee Director separates from service (within the meaning of
Section 409A of the Code), which shall include, but is not limited to, the date
a Non-Employee Director ceases to be a member of the Board.

Notwithstanding anything herein to the contrary, no amount of “deferred
compensation” (within the meaning of Section 409A of the Code) payable to a
Non-Employee Director (whether pursuant to this Section 8 or otherwise) shall be
paid earlier than the earliest date permitted under Section 409A of the Code.





--------------------------------------------------------------------------------

Exhibit 10.2




8.4.

Payment of an RSU Account shall be made in whole shares of Common Stock equal in
number to the whole number of RSUs. The portion of a RSU Account that represents
fractional RSUs and thus cannot be converted into whole shares of Common Stock
shall be distributed in cash based on the Fair Market Value of the Common Stock
on the date that is ten (10) business days before the actual payment date.

8.5.

No amount payable with respect to RSUs will, except as otherwise specifically
provided by applicable law, be subject to sale, assignment, transfer, pledge,
encumbrance, attachment, garnishment or levy prior to payment in accordance with
Section 8.3.

8.6.

Each Non-Employee Director who is granted RSUs may designate, on such form as
the Company may prescribe from time to time, any person or persons (who may be
named contingently or successively) to receive payment with respect to such RSUs
upon or after his or her death, and such designation may be changed from time to
time by the Non-Employee Director by filing a new designation with the Company.
Each designation will revoke all prior designations by the Non-Employee
Director, shall be on a form prescribed by the Company, and will be effective
only when filed in writing with the Company during the lifetime of the
Non-Employee Director. In the absence of a valid beneficiary designation, or if,
at the time the RSUs become payable, there is no living beneficiary eligible to
receive the payment that has been validly named by the Non-Employee Director,
then Company shall pay any such amount to the Non-Employee Director’s surviving
spouse (if the Non-Employee Director was legally married at the time of his or
her death) or if there is no surviving spouse, to the Non-Employee Director’s
estate. In determining the existence or identity of anyone entitled to payment,
the Company may rely conclusively upon information supplied by the personal
representative of the Non-Employee Director’s estate. In the event of a lack of
adequate information having been supplied to the Company, or in the event that
any question arises as to the existence or identity of anyone entitled to
receive a payment as aforesaid, or in the event that a dispute arises with
respect to any such payment, or in the event that a beneficiary designation
conflicts with applicable law, or in the event the Company is in doubt for any
other reason as to the right of any person to receive a payment as beneficiary
then, notwithstanding the foregoing, the Company, in its sole discretion, may,
in complete discharge, and without liability for any tax or other consequences
which might flow therefrom: (i) distribute the payment to the Non-Employee
Director’s estate, (ii) retain such payment, without liability for interest,
until the rights thereto are determined, or (iii) deposit the payment into any
court of competent jurisdiction.

8.7.

The Company will not be required to purchase, hold or dispose of shares of
Common Stock or any other investments with respect to amounts credited to an RSU
Account. A Non-Employee Director has no interest in an RSU Account or in any
investments the Company may purchase with such amounts, except as a general,
unsecured creditor of the Company.

8.8.

The obligation of the Company to make the payments with respect to RSUs is an
unsecured contractual obligation only, and neither the Non-Employee Director nor
any beneficiary of the Non-Employee Director shall have any beneficial or
preferred interest by way of trust, escrow, lien or otherwise in and to any
specific assets or funds. The Non-Employee Director and each beneficiary of the
Non-Employee





--------------------------------------------------------------------------------

Exhibit 10.2




Director shall look solely to the general credit of the Company for satisfaction
of any obligations due or to become due with respect to RSUs.

8.9.

The grant of allocation of RSUs shall not confer or be construed as conferring
any rights as a stockholder of the Company. Prior to the actual distribution of
Common Stock pursuant to this Section 8, neither the Non-Employee Director nor
any beneficiary of the Non-Employee Director will have any right to receive
shares of Common Stock related to any RSUs credited hereunder.

9.

Withholding of Taxes

The Company may require, as a condition to a Grant under the Plan or exercise of
any Option or to the delivery of certificates for shares issued or payments of
cash pursuant to the Plan  (hereinafter collectively referred to as a “taxable
event”), that the applicable person or persons pay to the Company, in cash or,
unless otherwise determined by the Company, in shares of Common Stock,
including, if the Committee so permits, shares issued in connection with a Grant
or acquired upon the exercise of an Option, any federal, state or local taxes of
any kind required by law to be withheld with respect to any taxable event under
the Plan. The Company shall have the right to retain or sell without notice a
sufficient number of the shares to be issued to such grantee to cover any
federal, state or local taxes of any kind required by law to be withheld with
respect to any taxable event under the Plan. Common Stock used for withholding
shall be valued at Fair Market Value on the date as of which the withholding tax
liability is determined. Any withholding of shares of Common Stock must be made
in compliance with Rule 16b-3 under the Exchange Act.

10.

Adjustment of Shares Available

If there is any change in the number of outstanding shares of Common Stock
through the declaration of stock dividends, stock splits or the like, the number
of shares available for Grants, the shares subject to outstanding Options, the
number of outstanding RSUs and the exercise price of outstanding Options shall
be automatically adjusted. If there is any change in the kind and/or number of
outstanding shares of Common Stock through any change in the capitalization of
the Company, or through any other transaction referred to in Section 424(a) of
the Code, the Board shall make appropriate adjustments in the maximum number of
shares of Common Stock which may be issued under the Plan and any adjustments
and/or modifications to outstanding Grants as it deems appropriate. In the event
of any other change in the capital structure or in the Common Stock of the
Company, the Board shall also be authorized to make such appropriate adjustments
in the kind and/or maximum number of shares of Common Stock available for
issuance under the Plan and any adjustments and/or modifications to outstanding
Grants as it deems appropriate.

11.

Amendment and Termination

11.1. The Board may suspend or terminate the Plan at any time. In addition, the
Board may, from time to time, amend the Plan in any manner (including, without
limitation, any amendment which the Board shall deem advisable in order to
conform to Section 409A of the Code or to any change in any law or regulation
applicable the Plan), but may not without shareholder approval adopt any
amendment which would (a) materially increase the benefits accruing to
Non-Employee Directors under the Plan, (b) materially increase the number of
shares of Common Stock which may be issued under





--------------------------------------------------------------------------------

Exhibit 10.2




the Plan (except as specified in paragraph 10), or (c) materially modify the
requirements as to eligibility for participation in the Plan; and provided
further that the Board shall not amend the Plan without the approval of the
shareholders if such approval is required by Rule 16b-3 of the Exchange Act or
the requirements of any national securities exchange or Nasdaq System upon which
the Common Stock may then be listed or quoted.

11.2. Unless the Plan shall theretofore have been terminated as hereinafter
provided, the Plan shall terminate on, and no Grants shall be made after, June
1, 2015; provided, however, that such termination shall have no effect on Grants
or Options made prior thereto.

11.3. In the event the Board elects to terminate the Plan in connection with a
“change in control” (within the meaning of Section 409A of the Code), the Board
may make arrangements with grantees for the payment of appropriate consideration
to them for the cancellation and surrender of any outstanding Option or RSU. The
right to cancel an RSU (or any Grant that is considered deferred compensation
for purposes of Section 409A of the Code) may only be made to the extent such
cancellation will not result in any additional tax under Section 409A of the
Code.

12.

Governing Law

The validity, construction and effect of the Plan, of Grants made under the
Plan, of Options issued under the Plan and of any rules, regulations,
determinations or decisions made by the Board or the Committee relating to the
Plan or such Grant or Option, and the rights of any and all persons having or
claiming to have any interest therein or thereunder, shall be determined
exclusively in accordance with applicable federal laws and the laws of the State
of Maryland, without regard to its conflict of laws rules and principles.

13.

Effectiveness of the Plan

13.1. The Plan became effective on June 1, 2005, the date of its adoption by the
Board of Directors, subject to approval by the vote of a majority of the votes
cast by holders of the shares of Common Stock at a meeting of the stockholders
within twelve months after the date of adoption of the Plan by the Board.

13.2. This Plan is subject to the Articles of Incorporation and By-Laws of the
Company, as they may be amended from time to time.  

14.

Section 409A of the Code

To the extent that Section 409A of the Code applies to any election or payment
required under this Plan, such payment or election shall be made in conformance
with the provisions of Section 409A of the Code.  To the extent that Section
409A of the Code applies to any provision of this Plan and such provision is
subject to more than one interpretation or construction, such ambiguity shall be
resolved in favor of that interpretation or construction which is consistent
with the provision complying with the applicable provisions of Section 409A of
the Code.



